Citation Nr: 0126597	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating for migraine headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial rating for fibromyalgia with 
chronic fatigue, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.

4.  Entitlement to an initial rating for temporomandibular 
joint dysfunction (TMJ), currently evaluated as 20 percent 
disabling.

5.  Entitlement to an initial evaluation for allergic 
rhinitis with sinusitis, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an initial evaluation for irritable bowel 
syndrome (IBS), currently evaluated as 10 percent disabling.

7.  Entitlement to an initial evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial evaluation for chronic 
bronchitis currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1983 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board remanded this case in February 1999 for further 
development.  The case has returned for appellate review.  
Although the issue was not previously on appeal, the Board 
notes that the RO granted a total rating due to individual 
unemployability in a January 2001 decision, effective from 
August 1997.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's migraine headaches are not manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic adaptability.

3.  The veteran's fibromyalgia is not manifested by symptoms 
that are constant, or nearly so, and refractory to therapy.

4.  The veteran's diabetes mellitus is not manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

5.  The veteran's TMJ is not manifested by limitations of the 
inter-incisal range as 11 to 20 millimeters.

6.  The veteran's allergic rhinitis is not manifested by 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side with polyps.

7.  The veteran's IBS is not manifested by severe irritable 
colon syndrome, for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

8.  The veteran's pes planus is not productive of more than 
moderate impairment.

9.  The service-connected bronchitis was of a moderate degree 
of severity prior to June 22, 1999.

10.  Pulmonary function tests on and after June 22, 1999 
before medication revealed an FVC of 43 percent predicted, 
FEV1 of 44 percent predicted, FEV1/FVC 83 percent predicted, 
FEF 25/75 percent was 58 percent predicted and post 
medication revealed an FEV1 of 54 percent predicted, FEV1/FVC 
81 percent predicted, FEF 25/75 percent was 58 percent 
predicted.  The diffusion capacity was 63 percent predicted.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for migraine headaches have been not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2001).

2.  The schedular criteria for a rating in excess of 20 
percent for fibromyalgia have been not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5025 (2001).

3.  The schedular criteria for a rating in excess of 40 
percent for insulin dependent diabetes mellitus have been not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.119, Diagnostic Code 7913 (2001).

4.  The schedular criteria for a rating in excess of 20 
percent for TMJ have been not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic 
Code 9905 (2001).

5.  The schedular criteria for a rating in excess of 10 
percent for allergic rhinitis have been not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6522 (2001).

6.  The schedular criteria for a rating in excess of 10 
percent for IBS have been not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2001).

7.  The schedular criteria for a rating in excess of 10 
percent for bilateral pes planus have been not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5276 (2001).

8.  The schedular criteria for a rating in excess of 30 
percent for chronic bronchitis prior to June 22, 1999 have 
been not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97 
Diagnostic Code 6600 (1996); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.97 Diagnostic Code 6600 (2001).

9.  The schedular criteria for a 60 percent disability rating 
for chronic bronchitis on and after June 22, 1999 have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.97 Diagnostic Code 6600 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  See VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R § 
3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statement of the case clarified what evidence would be 
required to establish evaluations for the veteran's service-
connected disorder in excess of that already assigned and 
provided reasons as to why the RO reached its findings.  The 
veteran responded to the RO's communications with additional 
evidence and argument, curing (or rendering harmless) any 
earlier notification omissions that the RO may have made.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA 
O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified as 
amended at 38 C.F.R § 3.102).  This obligation was satisfied 
by VA examinations requested and accomplished in connection 
with these claims.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.

The veteran asserts that ratings in excess of those already 
assigned are warranted for her service-connected disorders.  
In such cases, VA has a duty to assist the veteran in 
developing facts that are pertinent to the claim.  See 
generally, VCAA.  As noted above, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  The evidence includes the veteran's service medical 
records, reports of VA rating examinations and outpatient 
treatment records, private medical records, and personal 
statements and evidence submitted by the veteran in support 
of her claim.  The Board is not aware of any additional 
relevant evidence that is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See VCAA.

The veteran is appealing the original disability rating 
assigned following an award of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  In such a case as 
this it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.  In addition, one must 
also consider whether or not there is any functional 
disability due to pain under the provisions of 38 C.F.R. §§ 
4.40, 4.45 (2000).  See also DeLuca v. Brown, 8 Vet. App. 
202, at 204-206, 208 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  For rating 
purposes, the evaluation of the same disability under various 
diagnoses is to be avoided. 




Migraines

The veteran's migraine headaches have been evaluated as 30 
percent disabling, under Diagnostic Code 8100.  According to 
this Diagnostic Code, migraines resulting in characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent evaluation.  
Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  An 
evaluation in excess of 50 percent is not provided for under 
the Rating Schedule for migraines. Diagnostic Code 8100.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for migraine headaches in excess of 30 percent is 
not warranted because there is no evidence of migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

For example, although the VA outpatient medical records since 
service discharge in 1996 indicate that the veteran has been 
treated for migraine headaches, they do not show that they 
were frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

Furthermore, according to a January 1997 VA examination 
report, the VA physician noted the veteran's history of 
migraine headaches, with complaints of periodic debilitating 
headaches mostly associated with nausea and vomiting, which 
were prostrating.  Based on the examination, the physician 
observed that there were no abnormalities of the head, face 
and neck.  As a result, the examiner diagnosed chronic 
headaches of uncertain etiology.  Thus, this evidence fails 
to show frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

VA examined the veteran again in September 1999.  The 
examiner reported that the veteran complained of daily 
headaches.  The veteran explained that the headaches would 
start above her right eye in the right periorbital area and 
then radiate to include the whole top of the head.  She would 
feel an explosion like a volcano.  Light bothered her as well 
as noise and motion.  The headaches were usually associated 
with nausea and vomiting.  The headaches would become 
incapacitating if she did not take care of it.  She described 
no normal days in between attacks.  Medical records revealed 
that the veteran was prescribed Esgic tablets and Thorazine.  
The veteran reported that previous computerized tomography 
(CT) reports and electroencephalogram (EEG) studies were 
normal.  Physical examination revealed that the veteran was 
in no distress.  The head and face were normocephalic and 
atraumatic.  Her eyes were unremarkable.  Her pupils were 
equal and reactive to light.  The examiner diagnosed migraine 
headaches.  

Thus, this evidence fails to more closely approximate a 
rating in excess of 30 percent.  Based on the veteran's 
descriptions in the September 1999 VA examination report, she 
experienced attacks on average more than once a month.  
Nevertheless, her descriptions do not show frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  For example, according to 
the September 1999 examination report, the veteran's 
headaches would not become incapacitating if she took care of 
it.  The examiner noted that she was prescribed Esgic tablets 
and Thorazine to relieve her headaches.  Furthermore, the 
veteran has not contended or provided objective evidence to 
prove that she has been unable to work or experienced severe 
economic inadaptability solely as a result of her headaches.  

Therefore, the Board finds that the veteran's episodic 
symptoms are contemplated in the 30 percent rating currently 
assigned for the migraine headaches.  The evidence does not 
show symptoms that are manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; thus the 50 percent criteria of 
Diagnostic Code 8100 are not met.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
migraine headaches.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  VCAA; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Fibromyalgia with chronic fatigue

The veteran currently has a disability rating of 20 percent 
for service-connected fibromyalgia with chronic fatigue.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, governing 
fibromyalgia (or fibrositis, primary fibromyalgia syndrome), 
a disability rating of 20 percent is warranted for widespread 
muscoloskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, where such symptoms are 
episodic in nature, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 
disability rating of 40 percent is warranted where such 
symptoms are constant, or nearly so, and refractory to 
therapy.  

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for fibromyalgia with chronic fatigue in excess of 
20 percent is not warranted because there is no evidence of 
widespread muscoloskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, where such symptoms are 
episodic in nature, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time where such 
symptoms are constant, or nearly so, and refractory to 
therapy.  

For example, although the VA outpatient medical records since 
1996 indicates that the veteran has suffered from 
fibromyalgia with chronic fatigue for a number of years and 
she has a history of seeking treatment for joint pain, there 
is no evidence of widespread muscoloskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, where such symptoms are episodic in nature, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time where such symptoms are 
constant, or nearly so, and refractory to therapy.  

Furthermore, according to a January 1997 VA examination 
report the VA physician observed that there was no joint 
swelling, tenderness or redness.  Based on the examination, 
the physician diagnosed the veteran with chronic fatigue 
syndrome by subjective data.  Thus, this evidence fails to 
show evidence of widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, where such symptoms are episodic in nature, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time where such symptoms are 
constant, or nearly so, and refractory to therapy.

As noted in the last VA examination report dated in June 
1999, physical examination revealed that the veteran was in 
no distress.  The physician noted that the veteran had tender 
points symmetrically on either side of the spine and in the 
trapezius muscles and in the occipital area bilaterally.  The 
veteran also complained of pain in the hips, right more than 
left.  The physician noted that the veteran's muscle strength 
in both upper and lower extremities was bilaterally 
symmetrical and normal.  Examination of the shoulder joints 
revealed slight tenderness in the acromioclavicular areas, 
more so in the right shoulder.  Full range of forward flexion 
of 180 degrees, and abduction of 180 degrees, internal and 
external rotation of 90 degrees was elicited on examination 
with associated mild pain in the right shoulder.  The veteran 
also complained of pain in the trapezius muscles with 
movements of the shoulders.  Her gait was noted to be 
unremarkable.  She was able to bend forward and touch her 
toes, although she complained of pain along the sides of the 
spine with forward bending.  Her neurological examination was 
essentially normal.  The physician diagnosed the veteran with 
fibromyalgia with chronic fatigue.  Thus, this evidence fails 
to show there is no evidence of widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms, where such symptoms are episodic in nature, 
with exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time where such symptoms are 
constant, or nearly so, and refractory to therapy.

Therefore, the Board finds that the veteran's episodic 
symptoms are contemplated in the 20 percent rating currently 
assigned for fibromyalgia with chronic fatigue.  The evidence 
does not show symptoms that are constant, or nearly so, and 
refractory to treatment; thus the 40 percent criteria of 
Diagnostic Code 5025 are not met.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
fibromyalgia with chronic fatigue.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
VCAA; Gilbert, 1 Vet. App. 49.

Diabetes mellitus

The veteran's diabetes mellitus is currently assigned a 40 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this particular code a 40 percent rating is 
assigned for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when the condition requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for diabetes mellitus because the evidence 
fails to show that the veteran's diabetes has been manifested 
by episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  For 
example, according to a January 1997 VA examination report, 
the veteran was diagnosed with non-insulin dependent diabetes 
mellitus.

Similarly, according to a June 1999 VA examination report, 
although the veteran was diagnosed with insulin dependent 
diabetes mellitus, there is no evidence that she experienced 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  In fact, 
according to the examiner, the veteran specifically denied 
any hospitalization for any hypoglycemic reaction or 
ketoacidosis.  Without evidence of this, a rating in excess 
of 40 percent is not warranted.  Therefore, the Board 
concludes that a rating in excess of 40 percent for diabetes 
mellitus is not warranted.

It follows that, as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. §§ 1155, VCAA; Gilbert, 
1 Vet. App. 49.

TMJ

The residuals of a fracture of the lower jaw with TMJ are 
assigned a 10 percent evaluation under 38 C.F.R. § 4.150, 
Diagnostic Code 9905, which provides ratings for limitations 
of the inter-incisal range as follows:  0 to 10 mm warrants a 
40 percent rating; 11 to 20 mm warrants a 30 percent rating; 
21 to 30 mm warrants a 20 percent rating; and 31 to 40 mm 
warrants a 10 percent rating.  It also provides a 10 percent 
rating based on a range of lateral excursion from 0 to 4 
millimeters.  A Note provides that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for TMJ in excess of 10 percent is not warranted 
because there is no evidence that the veteran's inter-incisal 
range of motion was limited to 21 to 30 mm warrants a 20 
percent rating.  The veteran is limited in lateral excursion 
so as to meet the 10 percent criteria.  She is, however, 
already in receipt of such 10 percent rating, which is the 
maximum under the Schedule for limitation of lateral 
excursion.  For example, according to an addendum to the 
service Medical Board examination the veteran had an incisal 
opening of 34 millimeters with protrusion of 6 millimeters 
and a right lateral excursion of 4 millimeters and a left 
lateral excursion of 6 millimeters.  She had pain on 
protrusion against resistance by the examiner.  The veteran 
had a class II dentoskeletal malocclusion on the left, a 
class I on the right, and was missing multiple teeth.  

Further examination of the muscles of mastication, to include 
the masseter, temporalis, and lateral and medial pterygoids, 
as well as the associated neck muscles, revealed exquisite 
tenderness to pain when palpated, particularly the temporalis 
bilaterally as well as the medial and lateral pterygoids.  No 
crepitus was detected.  A review of the panorex and 
temporomandibular joint radiographs revealed no significant 
pathology other than a slight anterior condylar lipping, 
suggestive of a chronic degenerative change in the joints 
bilaterally.  It was the examiner's impression that the 
veteran had a long history of fibromyalgia, no significant 
internal derangement of the right or left temporomandibular 
joint noted and the degenerative changes could possibly be 
associated with a history of osteoarthritis or rheumatoid 
arthritis, which has been addressed by her rheumatologist.  
Thus, the criteria for a rating in excess of 10 percent are 
not met.  Diagnostic Code 9905.

Likewise, the post-service medical evidence fails to support 
a rating in excess of 10 percent.  For example, the VA 
outpatient records since 1996 fail to support a rating in 
excess of 10 percent because there is no evidence that the 
veteran's inter-incisor range of motion was limited to 20 
millimeters.  Furthermore, a VA examiner noted in a December 
1999 report that the veteran described pain in the right and 
left TMJ that resulted in chewing difficulty, and her inter-
incisor range of motion was limited to approximately to 24 
millimeters.  No limitations were noted on lateral excursions 
of the jaw.  Thus, the criteria for a rating in excess of 10 
percent are not met.  Diagnostic Code 9905.

As noted above, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000); DeLuca.  The Board recognizes the 
veteran's complaints and the examiner's note of continued 
problems in the form of pain and discomfort with eating; 
however, there is no indication that the veteran's 
masticatory function is limited from normal eating, nor does 
the evidence establish any loss of any teeth residual to the 
in-service injury, despite the evidence that indicates that 
several of the veteran's teeth are missing, so as to warrant 
consideration of 38 C.F.R. § 4.150, Diagnostic Code 9913 
(2001).  As such, an evaluation in excess of 10 percent is 
not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca.

Allergic Rhinitis

VA regulations for evaluating disabilities of the respiratory 
system were changed effective October 7, 1996.  See Schedule 
for Rating Disabilities, Respiratory System, 61 Fed. Reg. 
46,720 (1996) (38 C.F.R. Part 4 (2001).  Allergic rhinitis is 
now rated under Code 6522.

Under the current criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2001).  A noncompensable rating must be assigned 
where the findings do not approximate these requirements.  38 
C.F.R. § 4.31 (2001).

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).  
Again, a noncompensable rating must be assigned where the 
findings do not approximate these requirements.  38 C.F.R. § 
4.31.

In evaluating the appellant's claim to an increased 
disability evaluation for her allergic rhinitis, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply.  Karnas, 1 Vet. App. at 313.  Accordingly, 
consideration will be given to both versions of the 
regulations to determine which version is most favorable to 
the appellant.

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-October 1996 nor the 
post-October 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for allergic rhinitis in excess of 10 percent is 
not warranted under the old regulations because there is no 
evidence of moderate crusting and ozena, and atrophic 
changes.  For example, the veteran's VA outpatient records 
since the veteran's discharge from service do not show that 
the veteran has experienced allergic rhinitis manifested by 
moderate crusting and ozena, and atrophic changes.  
Furthermore, according to a January 1997 VA examination 
report, the physician observed that there were no 
abnormalities of the sinuses.  The examiner diagnosed 
allergic rhinitis.  Moreover, according to a June 1999 VA 
examination report, physical examination revealed tenderness 
over the maxillary sinuses at the present time, more so over 
the right maxillary sinus.  No deviated nasal septum was 
noted or significant nasal obstruction.  The diagnosis was 
chronic allergic rhinitis with possible sinusitis.  Thus, 
there was no evidence of moderate crusting and ozena, and 
atrophic changes.  

Accordingly, in considering the veteran's allergic rhinitis 
under the old criteria, the Board finds no evidence of 
moderate atrophy of intranasal structure and moderate 
secretion, or crusting, ozena, or anosmia, which would 
warrant a compensable evaluation.  38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code 6501 (1995). .

Likewise, the post-1996 medical evidence, when evaluated in 
light of the current criteria, does not support a compensable 
evaluation; there is no showing of polyps.  38 C.F.R. §§ 
4.31, 4.97, Diagnostic Code 6522 (2001).  For example, 
according to a June 1999 VA examination report, physical 
examination revealed tenderness over the maxillary sinuses, 
more so over the right maxillary sinus.  No deviated nasal 
septum or obstruction was noted.  The veteran's ears revealed 
normal external auditory canals and tympanic membranes look 
normal without any perforation or discharge.  The throat 
revealed mild irritation secondary to postnasal drainage and 
cough.  The diagnosis was chronic allergic rhinitis.  
Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an original evaluation in excess 
of 10 percent at any time under either the old or the new 
regulations governing the rating of allergic rhinitis.  38 
C.F.R. Part 4, Code 6501 (1995), 6522 (2001).  See Fenderson.

IBS

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7319 for irritable colon syndrome (spastic colitis, 
mucous colitis, etc.).  A 10 percent evaluation requires 
moderate irritable colon syndrome, with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
evaluation is warranted with severe irritable colon syndrome, 
for diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for irritable bowel syndrome in excess of 10 
percent is not warranted under because there is no evidence 
of severe irritable colon syndrome, for diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Diagnostic Code 7319.

For example, although the veteran's VA outpatient treatment 
records indicate that the veteran was treated for complaints 
of IBS, they fail to show evidence of severe irritable colon 
syndrome, for diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
Diagnostic Code 7319. 

Furthermore, according to a January 1997 VA examination 
report, physical examination revealed that the veteran's 
abdomen was soft, no tenderness, mass or palpable organs were 
noted.  As a result, the examiner diagnosed the veteran with 
chronic diarrhea of uncertain etiology.

Moreover, according to a June 1999 VA examination report, an 
abdominal examination revealed the abdomen to be soft, 
nontender with no organomegaly noted.  Also, bowel sounds 
appears slightly hyperactive.  The examiner noted that a 
barium enema from September 1999 revealed a normal 
examination.  The barium flowed freely from the rectum to the 
cecum without evidence of obstruction, mass or inflammatory 
change.  No abnormalities identified in the areas were 
visualized.  Residual feces were present in the colon.  The 
diagnosis was irritable bowel syndrome.  

The Board must assess the credibility and weight of evidence.  
In this regard, the Board notes that there is no evidence of 
evidence of severe irritable colon syndrome, for diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Diagnostic Code 7319.  
Accordingly, the Board must find that the preponderance of 
the evidence is against showing that she experiences severe 
irritable bowel syndrome.  

Bilateral pes planus

The veteran currently has a 10 percent rating for her 
bilateral pes planus ("flat feet" deformity) under Diagnostic 
Code 5276.  Under this code, a 10 percent rating is warranted 
if the overall severity of the condition is "moderate," as 
indicated by a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-Achilles tendon, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is warranted when the overall severity of the 
condition is "severe," as indicated by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, evidence of swelling on 
use, and characteristic callosities.  Id.

The veteran alleges that she experiences extensive pain and 
swelling in her feet due to her pes planus deformity, 
especially if she has to stand on them for any significant 
length of time (e.g., during prolonged walking, etc.).

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's bilateral pes planus 
because it fails to meet the required criteria pursuant to 
Diagnostic Code 5276.  In other words, there is no evidence 
of severe pes planus as shown by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, evidence of swelling on use, and 
characteristic callosities in the service medical records or 
post service medical records.

Therefore, the Board finds that the medical evidence of 
record fails to warrant a rating in excess of 10 percent for 
bilateral pes planus.  Although the veteran obviously 
experiences pain in her feet due to her pes planus deformity, 
her current 10 percent rating under Code 5276 contemplates 
that she will have a "moderate" degree of functional 
impairment in her feet attributable to her pain and resulting 
discomfort.  Therefore, this is not a sufficient basis, in 
and of itself, to assign a higher rating because the current 
rating takes this symptom and any residual impairment 
resulting therefrom into account.  Most of the pain, however, 
has been attributed to the veteran's fibromyalgia or to her 
diabetes mellitus.  Consequently, there are no plausible 
grounds to assign a higher rating on this basis either.  It 
also is significant that the examining physicians who have 
examined the veteran have not described the veteran's 
bilateral pes planus deformity in terms of severe impairment.  
Instead, the medical evidence is indicative of moderate 
impairment, which is consistent with the current 10 percent 
rating under Diagnostic Code 5276. 

Chronic Bronchitis

Prior to discussing the medical evidence obtained in 
connection with this claim, it should be observed that the 
criteria used to evaluate respiratory disorders were revised, 
effective October 7, 1996.  The United States Court of 
Appeals for Veterans Claims (previously known as the Court of 
Veterans Appeals) has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas, 1 Vet. App. 312-313.  Accordingly, it will be 
necessary to apply the rating criteria in effect prior to 
October 1996 to that evidence dated before that time.  With 
respect to the evidence dated since October 1996, that will 
be considered under both the "old" and "new" criteria, 
and, to the extent one or the other results in a more 
favorable determination, that will be the criteria applied.  

In addition, the Board finds that staged ratings are 
appropriate with respect to this issue.  The pertinent 
criteria in effect prior to October 1996, for evaluating 
chronic bronchitis, were as follows:  

Pronounced; with copious productive cough and 
dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction; with 
symptoms of associated severe emphysema or cyanosis 
and findings of right sided heart involvement. . 
100 percent.  

Severe; with severe productive cough and dyspnea on 
slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 60 percent.  

Moderately severe; persistent cough at intervals 
throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout 
chest, beginning chronic airway obstruction . . 30 
percent.  

Diagnostic Code 6600, effective prior to October 7, 1996.

With respect to the criteria for evaluating chronic 
bronchitis in effect after October 1996, they are as follows:  

FEV-1 less than 40 percent of predicted value; or 
the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/ FVC) less than 40 
percent; or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen 
therapy . . . . . . . . . . . . . . . . . . . . . . 
. . . 100 percent.  

FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO(SB) of 40- to 55-
percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit) . 
. . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 60 percent.  

FEV-1 of 56- to 70-percent predicted; or FEV1-/FVC 
of 56 to 70 percent; or DLCO (SB) of 56-to 65-
percent predicted . . . . 30 percent.  

FEV-1 of 71- 80-percent predicted; or FEV-1/FVC of 
71 to 80 percent; or DLCO (SB) 66- to 80-percent 
predicted . . . . . . 10 percent.  

Diagnostic Code 6600, effective from October 7, 1996.  

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation for bronchitis in excess of 30 percent is not 
warranted prior to June 22, 1999 because there is no evidence 
of severe bronchitis with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment pursuant to Diagnostic Code 
6600, effective prior to October 7, 1996.  For example, the 
VA outpatient records since 1996 are negative for severe 
manifestations of bronchitis.

Furthermore, according to a January 1997 VA examination 
report, the veteran complained of shortness of breath and 
wheezing at times.  She explained that she could walk slowly 
a mile and a half without shortness of breath.  Also, if she 
climbed up a hill she would become short of breath.  She also 
complained of chronic cough with yellow-brown sputum.  
Physical examination revealed that the veteran's chest was 
clear to percussion and auscultation.  No clubbing or 
cyanosis was noted.  The examiner noted that an x-ray study 
was within normal limits and pulmonary function test's 
revealed mild obstructive disease.  The pulmonary function 
test results were not provided with the report.  The 
diagnosis was chronic bronchitis.  

Therefore, the Board concludes that entitlement to an initial 
disability evaluation for bronchitis in excess of 30 percent 
is not warranted prior to June 22, 1999 because there is no 
evidence of severe bronchitis with severe productive cough 
and dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment pursuant to 
Diagnostic Code 6600, effective prior to October 7, 1996. 

The Board further finds, however, that a 60 percent rating is 
warranted for bronchitis on and after June 22, 1999.  
According to a June 22, 1999 VA respiratory examination 
report, physical examination of the lungs revealed normal and 
symmetrical breath sounds with no adventitious sounds at the 
present time.  Pulmonary function tests from June 1999 before 
medication revealed an FVC of 43 percent predicted, FEV1 of 
44 percent predicted, FEV1/FVC 83 percent predicted, FEF 
25/75 percent was 58 percent predicted and post medication 
revealed an FEV1 of 54 percent predicted, FEV1/FVC 81 percent 
predicted, FEF 25/75 percent was 58 percent predicted.  The 
diffusion capacity was 63 percent predicted.  Thus, the range 
of FEV1 was 43-55 percent predicted before and after 
medication.  This meets the criteria under the amended 
regulations in effect on and after October 7, 1996.  Based on 
the evidence of record, the Board is unable to apply the 
amended criteria for Diagnostic Code 6600 prior to June 22, 
1999 because there are no pulmonary function tests of record.  
Furthermore, as noted above, pursuant to the old criteria 
severe impairment due to bronchitis was not shown.

A rating in excess of 60 percent on and after June 22, 1999 
is not warranted under the old or new regulations because 
pronounced bronchitis with copious productive cough and 
dyspnea at rest; pulmonary function testing showing a severe 
degree of chronic airway obstruction; with symptoms of 
associated severe emphysema or cyanosis and findings of right 
sided heart involvement is not shown.  Furthermore, the 
medical evidence fails to meet the criteria for a rating in 
excess of 60 percent under the amended Diagnostic Code 6600 
are not shown.  

Conclusion

The Board has considered the evidence of record that favors 
the veteran's claims discussed above, which essentially is 
comprised of the veteran's August 1998 hearing testimony and 
various written statements provided by the veteran and her 
friend.  Nevertheless, the Board finds that this favorable 
evidence is outweighed by the evidence discussed above.  It 
is important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran and her friend 
are not competent to render medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
veteran asserts that higher ratings are warranted for her 
service-connected disabilities, the preponderance of the 
evidence of record is against her claims.

Additionally, the clinical evidence does not show that the 
service-connected disorders, when considered individually, 
present such an unusual or exceptional disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2001).  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the preponderance of the evidence is against rating in 
excess of those already assigned, the benefit of the doubt 
doctrine is not for application.  38 C.F.R. § 3.102, Gilbert, 
1 Vet. App. 49.










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to an increased evaluation for fibromyalgia with 
chronic fatigue, currently evaluated as 20 percent disabling, 
is denied.

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for temporomandibular 
joint dysfunction (TMJ), currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for allergic rhinitis 
with sinusitis, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased evaluation for irritable bowel 
syndrome, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis, prior to June 22, 1999, is denied; entitlement to 
an increased rating, to 50 percent, for chronic bronchitis 
subsequent to June 21, 1999, is allowed.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

